Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on December 14. 2020, the following has occurred: claim(s) 1 and 4-20 have been amended and claim(s) 2-3 have been deleted. Now, claim(s) 1 and 4-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over Ohta et al. (U.S. Patent Publication No. 10,033,739).
As per independent claim 9, Ohta discloses an information processing device, comprising: a central processing unit (CPU) configured to: transmit a request related to execution of a process associated with medical care to a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 5, ll. 8-19 and col. 10, 11. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor terminal  as request for access  to the information.); transmit first information associated with the request to the first device, wherein the first device determines a second device of the plurality of devices as a control target of a setting of authority related to the execution of the process, the second device is determined based (See col. 10, 11. 26-36: The authentication processing unit accesses the authority management information storage unit to acquire the authority management information to determine that the user possesses the authority  to access  the information  and the extent of authority the user possesses.).
As per independent claim 12, Ohta discloses an information processing device, comprising: a central processing unit (CPU) configured to: transmit a request related to authentication of a process associated with medical care to a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 7, 11. 19-58: The request processing unit receives various requests from the various terminals and executes a process according to the request which can include transmitting to another device or terminal, which the Examiner is interpreting  to encompass the ; transmit first information associated with the request to the first device, wherein the first device determines a second device of the plurality of devices as an authentication target corresponding to the request, the second device is determined based on the first information and attribute information of the second device, the attribute information for each of the plurality of devices is stored in a memory of the first device, the second device is different from the first device, and the first device executes the authentication of the process on the second device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to encompass the claimed portion as an equivalent level of authority as a doctor to encompass the attribute information and the patient information to encompass the first information.); receive, from the first device, a response that indicates the authentication of the process on the second device (See col. 12, ll. 22-40: A notification unit notifies the patient or the attending doctor that the creation of the second opinion has ended, which the Examiner is interpreting to encompass the claimed portion.); and acquire a result of the authentication of the process (See col. 12, ll. 22-40: A notification unit notifies the patient or the attending doctor that the creation of the second opinion has ended, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 14, Ohta discloses an information processing method, comprising: in an information processing device that includes a central processing unit (CPU): transmitting, by the CPU, a request related to execution of a process associated with medical care to a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 5, ll. 8-19 and col. 10, 11. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor ; transmitting, by the CPU, first information associated with the request to the first device, wherein the first device determines a second device of the plurality of devices as a control target of a setting of authority related to the execution of the process, the second device is determined based on the first information and attribute information of the second device, the attribute information for each of the plurality of devices is stored in a memory of the first device, the second device is different from the first device, and the first device controls the setting of authority related to the execution of the process for one of the second device or a user associated with the second device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to encompass the claimed portion as an equivalent level of authority as a doctor to encompass the attribute information and the patient information to encompass the first information.); receiving, by the CPU, from the first device, a response that indicates the setting of the authority for the second device (See col. 10, ll. 4-17: The SO attending doctor terminal accesses the CP management server, the SO attending doctor terminal attaches the authentication information received from the authorization unit, which the Examiner is interpreting to encompass the claimed portion.); and acquiring, by the CPU, a control result of the setting of authority associated with the execution of the process (See col. 10, 11. 26-36: The authentication processing unit accesses the authority management information storage unit to acquire the authority management information to determine that the user possesses the authority  to access  the information  and the extent of authority the user possesses.).
As per independent claim 16, Ohta discloses an information processing method, comprising: in an information processing device that includes a central processing unit (CPU): transmitting, by the CPU, a request related to authentication of a process associated with medical (See col. 5, ll. 8-19 and col. 10, 11. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor terminal  as request for access  to the information.); transmitting, by the CPU, first information associated with the request to the first device, wherein the first device determines a second device of the plurality of devices as an authentication target corresponding to the request, the second device is determined based on the first information and the attribute information associated with the second device, the attribute information for each of the plurality of devices is stored in a memory of the first device, the second device is different from the first device, and the first device executes the authentication of the process on the second device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to encompass the claimed portion as an equivalent level of authority as a doctor to encompass the attribute information and the patient information to encompass the first information.); receiving, by the CPU, from the first device, a response that indicates the authentication of the process on the second device (See col. 10, ll. 4-17: The SO attending doctor terminal accesses the CP management server, the SO attending doctor terminal attaches the authentication information received from the authorization unit, which the Examiner is interpreting to encompass the claimed portion.); and acquiring, by the CPU, a result of the authentication of the process on the second device (See col. 10, 11. 26-36: The authentication processing unit accesses the authority management information storage unit to acquire the authority management information to determine that the user possesses the authority  to access  the information  and the extent of authority the user possesses.)
As per independent claim 17, Ohta discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor of an information processing device, cause the processor to execute operations, the operations comprising: receiving a request related to execution of a process associated with medical care from a first device of the plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 5, ll. 8-19 and col. 10, 11. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor terminal  as request for access  to the information.); receiving first information associated with the request from the first device (See col. 8, ll. 17-30: The access request reception unit receives the request for access to the clinical path (CP), the access request reception unit sends the authentication information to the authentication processing unit, which the Examiner is interpreting authentication information to encompass first information associated with the request.); determining a second device of the plurality of devices as a control target of a setting of authority related to the execution of the process, wherein the second device is determined based on the first information and attribute information of the second device, the attribute information for each of the plurality of devices is stored in a memory of the information processing device, and the second device is different from the first device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to encompass the claimed portion as an equivalent level of authority as a doctor to encompass the attribute information and the patient information to encompass the first information.); controlling the setting of authority related to the execution of the process for one of the specified second device or a user associated with the specified second 
 As per independent claim 18, Ohta discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor of an information processing device, cause the processor to execute operations, the operations comprising: transmitting a request related to execution of a process associated with medical care to a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 7, 11. 19-58: The request processing unit receives various requests from the various terminals and executes a process according to the request, which the Examiner is interpreting  to encompass the claimed portion.);  transmitting first information associated with the request to the first device, wherein the first device determines a second device of the plurality of devices as a control target of a setting of authority related to the execution of the process, the second device is determined based on the first information and attribute information of the second device, the attribute information for each of the plurality of devices is stored in a memory of the first device, the second device is different from the first device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to encompass the (See col. 10, 11. 26-36: The authentication processing unit accesses the authority management information storage unit to acquire the authority management information to determine that the user possesses the authority  to access  the information  and the extent of authority the user possesses.).
As per independent claim 20, Ohta discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor of an information processing device, cause the processor to execute operations, the operations comprising: transmitting a request related to authentication of a process associated with medical care to a first device of a plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 5, ll. 8-19 and col. 10, 11. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor terminal  as request for access  to the information.); transmitting first information associated with the request to the first device, wherein the first device determines a second device of the plurality (See col. 10, 11. 26-36: The authentication processing unit accesses the authority management information storage unit to acquire the authority management information to determine that the user possesses the authority  to access  the information  and the extent of authority the user possesses.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10-11, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (U.S. Patent Publication No. 10,033,739) in view of Roberts (U.S. Patent Pre-Grant Publication No. 2009/0150484).
As per independent claim 1, Ohta discloses an information processing device, comprising: a central processing unit (CPU) configured to: receive a request related to execution of a process associated with medical care from a first device of the plurality of devices wherein the first device is directly or indirectly connected with the information processing device via a 
While Ohta teaches the above device, Ohta may not explicitly teach a memory configured to store attribute information for each of a plurality of devices.
Roberts teaches a device, comprising: a memory configured to store attribute information for each of a plurality of devices (See Paragraph [0009]: The server includes a memory configured to store metadata describing the medical devices, which the Examiner is interpreting the metadata to encompass attribute information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Ohta to include a memory configured to store attribute information for each of a plurality of devices as taught by Roberts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
As per claim 4, Ohta/Roberts teaches the device of claim 1 as described above. Ohta may not explicitly teach wherein the attribute information of the second device includes position information of one of the second device or the user associated with the second device, and the CPU is further configured to determine the second device based on the position information of one of the second device or the user associated with the second device.
Roberts teaches a device wherein the attribute information of the second device includes position information of one of the second device or the user associated with the second device, and the CPU is further configured to determine the second device based on the position information of one of the second device or the user associated with the second device (See Paragraph [0142]: The association module associates metadata with various medical devices, the metadata or operational characteristic corresponds to at least one attribute common to the medical devices which can be patient information, drug information, control information, user or caregiver information, or location information, which the Examiner is interpreting the .
As per claim 5, Ohta/Roberts teaches the device of claim 1 as described above. Ohta may not explicitly teach wherein the attribute information includes second information corresponding to the user associated with the second device, the second information is related to medical practice, and the CPU is further configured to determine the second device based on the second information.
Roberts teaches a device wherein the attribute information includes second information corresponding to the user associated with the second device, the second information is related to medical practice, and the CPU is further configured to determine the second device based on the second information. (See Paragraph [0142]: The association module associates metadata with various medical devices, the metadata or operational characteristic corresponds to at least one attribute common to the medical devices which can be patient information, user or caregiver information, drug information, control information, or location information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Ohta to include attribute information as taught by Roberts to be utilized in the specification of caregiver or user for the devices that are a part of the network. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
As per claim 6, Ohta/Roberts teaches the device of claim 1 as described above. Ohta further teaches wherein the CPU is further configured to control the setting of the authority for the second device or the user associated with the second device based on the attribute (See col. 8, 11. 5-65 and col. 9, ll. 45-67 and col. 10, ll. 1-3: A process is described which is capable of identifying the user of the first device's authority, a second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority authorization to determine what level of content access the user is capable of, which the Examiner is interpreting to encompass the claimed portion because the authorization unit is determining if a user is authorized.).
As per claim 7, Ohta/Roberts teaches the device of claim 1 as described above. Ohta further teaches wherein the CPU is further configured to notify a control result of the setting of the authority to the second device, and the second device executes the process corresponding to the request (See col. 7, ll. 46-67, col. 8, ll. 1-16 and col. 12, 11. 7-49: The request distribution unit can distribute the requests to each terminal and a notification unit is described that is able to notify users of the devices that relays updates and changes to the information that  were made after a request for a second opinion, which  the Examiner  is interpreting  to encompass  the claimed portion because the request distribution request to communicate with the second terminal since it is reasonable to assume that the second terminal would display because of the request header information.). 
As per claim 8, Ohta/Roberts teaches the device of claims 1 and 7 as described above. Ohta further teaches wherein the CPU is further configured to notify, to the first device, information related to a control result of the setting of the authority (See col. 12, 11. 7-49: A notification unit is described that is able to notify  users of  the devices that relays updates and changes to the information that were made after a request for a second opinion, which the Examiner is interpreting to encompass the claimed portion as the updates and changes encompass notifying the first device of a control result of the setting of the authority.).
As per independent claim 10, Ohta discloses an information processing device, comprising: a central processing unit (CPU) configured to: receive a request related to authentication of a process associated with medical care from a first device of the plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 7, 11. 19-58: The request processing unit receives various requests from the various terminals and executes a process according to the request, which the Examiner is interpreting  to encompass the claimed portion.); receive first information associated with the request from the first device (See col. 8, ll. 17-30: The access request reception unit receives the request for access to the clinical path (CP), the access request reception unit sends the authentication information to the authentication processing unit, which the Examiner is interpreting authentication information to encompass first information associated with the request.); determine a second device of the plurality of devices as an authentication target corresponding to the request, wherein the second device is determined based on the first information and the attribute information of the second device, and the second device is different from the first device (See col. 9, ll. 45-67 and col. 10, ll. 1-3: A second doctor using a second device can be authorized through the requesting unit to gain editing authority based on the approval of a patient to have authority, which the Examiner is interpreting to encompass the claimed portion as an equivalent level of authority as a doctor to encompass the attribute information and the patient information to encompass the first information.); execute the authentication of the process on the second device (See col. 7, 11. 19-58: The request processing unit receives various requests from the various terminals and executes a process according to the request, which the Examiner is interpreting  to encompass the claimed portion.); and transmit, to the first device, a response that indicates the authentication of the process on the second device 
While Ohta teaches the above device, Ohta may not explicitly teach a memory configured to store attribute information for each of a plurality of devices.
Roberts teaches a device, comprising: a memory configured to store attribute information for each of a plurality of devices (See Paragraph [0009]: The server includes a memory configured to store metadata describing the medical devices, which the Examiner is interpreting the metadata to encompass attribute information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Ohta to include a memory configured to store attribute information for each of a plurality of devices as taught by Roberts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
As per claim 11, Ohta/Roberts teaches the device of claim 10 as described above. Ohta further teaches wherein the CPU is further configured to notify, to the first device, a result of the authentication of the process (See col. 12, 11. 7-49: A notification unit is described that is able to notify users of  the devices that relays updates and changes to the information that were made after a request for a second opinion, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 13, Ohta discloses an information processing method, comprising: in an information processing device that includes a central processing unit (CPU): receiving, by the CPU a computer, a request related to execution of a process associated with 
While Ohta teaches the above method, Ohta may not explicitly teach a memory configured to store attribute information for each of a plurality of devices.
Roberts teaches a method, comprising: a memory configured to store attribute information for each of a plurality of devices (See Paragraph [0009]: The server includes a memory configured to store metadata describing the medical devices, which the Examiner is interpreting the metadata to encompass attribute information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ohta to include a memory configured to store attribute information for each of a plurality of devices as taught by Roberts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohta with Roberts with the motivation of improving medical device monitoring (See Background of Roberts in Paragraph [0005]).
As per independent claim 15, Ohta discloses an information processing method, comprising: in an information processing device that includes a central processing unit (CPU): receiving, by the CPU, a request related to authentication of a process associated with medical care from a first device of the plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 7, 11. 19-58: The request processing unit receives various requests from the various terminals and executes a process according to the request, which the Examiner is interpreting  to encompass the claimed portion.); receiving, by the CPU, first information associated with the request from the first 
While Ohta teaches the above method, Ohta may not explicitly teach a memory configured to store attribute information for each of a plurality of devices.
Roberts teaches a method, comprising: a memory configured to store attribute information for each of a plurality of devices (See Paragraph [0009]: The server includes a 
As per independent claim 19, Ohta discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor of an information processing device, cause the processor to execute operations, the operations comprising: receiving a request related to authentication of a process associated with medical care from a first device of the plurality of devices, wherein the first device is directly or indirectly connected with the information processing device via a network (See col. 5, ll. 8-19 and col. 10, 11. 4-17: The terminals can be connected over a network and the access request process is performed by the request information and the authentication information are transmitted to the second doctor terminal  as request for access  to the information.); receiving first information associated with the request from the first device (See col. 8, ll. 17-30: The access request reception unit receives the request for access to the clinical path (CP), the access request reception unit sends the authentication information to the authentication processing unit, which the Examiner is interpreting authentication information to encompass first information associated with the request.); determining a second device of the plurality of devices as an authentication target corresponding to the request, wherein the second device is determined based on the first information and attribute information associated with the second device, the second device is 
While Ohta teaches the above non-transitory computer-readable medium, Ohta may not explicitly the attribute information for each of the plurality of devices is stored in a memory of the information processing device.
Roberts teaches a non-transitory computer-readable medium, comprising: the attribute information for each of the plurality of devices is stored in a memory of the information processing device (See Paragraph [0009]: The server includes a memory configured to store metadata describing the medical devices, which the Examiner is interpreting the metadata to encompass attribute information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ohta to include a memory configured to store attribute information for each of a plurality of devices as taught by Roberts. One of ordinary skill in the art before the effective filing date of the claimed .

Response to Arguments
In the Remarks filed on December 14, 2020, the Applicant argues that the newly amended and/or added claims overcome the Claim Interpretations, 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the Claim Interpretations and 35 U.S.C. 101 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 102 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Ohta does not describe “determine a second device of the plurality of devices as a control target of a setting of authority related to the execution of the process…the second device is determined based on the first information and the attribute information of the second device…transmit, to the first device, a response that indicates the setting of the authority for the second device” or “determine a second device of the plurality of devices as a control target of a setting of authority related to the execution of the process…the second device is determined based on the first information and the attribute information of the second device…transmit, to the first device, a response that indicates the setting of the authority for the second device”; (2) the dependent claims of 6-8 and 11 are also not anticipated by Ohta based at least on the dependence on amended independent claim 1 or 10; and (3) the cited references of Ohta and Robert does not teach, suggest, or render the dependent claims 4-5.
In response to argument (1), the Examiner disagrees with the Applicant. The amended claims as recited are recited at a high-level of generality and Ohta does encompass the recited claims as it discloses a process for communicating with another terminal from a potential plurality of terminals to acquire a second opinion, and the patient’s medical care information can be disclosed with the secondary terminal after the patient or the first doctor sets that the second 
In response to argument (2), the Examiner disagrees with the Applicant and has rejected the independent claim 1 as described above and the dependent claims have been rejected as well, as described above. The 35 U.S.C. 102 rejections still stand.
In response to argument (3), the Examiner disagrees with the Applicant and has rejected the independent claim 1 as described above and the dependent claims have been rejected as well, as described above. The 35 U.S.C. 102 rejections still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naidoo et al. (U.S. Patent Publication No. 7,835,926), describes an integrated home health system that has a first provider station for providing telemedicine to communicate with a patient station, a second provider station for providing caregiver services, and a third provider station for providing emergency response services, Boucher et al. (U.S. Patent Pre-Grant Publication No. 2018/0353073), describes systems, tools, and methods for acquiring diagnostic information, transmitting information to a remote location, assessing information, and transmitting results, and Whitchurch (“Design and Development of a Remote Point-of-Care Patient Monitoring System”), describes a system to implement remote patient monitoring where patients can be monitored remotely by a healthcare facility.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626